Exhibit 10.15 FTI Consulting, Inc. FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan Deferred Stock Unit Award Agreement for Non-Employee Directors Pursuant to the FTI Consulting, Inc. Non-Employee Director Compensation Plan To : FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (this “Award”) of stock units (the “Stock Units”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June 7, 2017, as further amended or restated from time to time (the “Omnibus Plan”), conditioned upon your agreement to the terms and conditions described below. Each Stock Unit represents, on the books of the Company, a unit which is equivalent to one share of the Company’s common stock, $0.01 par value (the “Common Stock”). [You havedesignated a settlement date of , (an “Elected Payment Date”) for this Award.] The effective date of grant will be , (the “Grant Date”), subject to your promptly [electronically acknowledging and accepting][signing and returning a copy of] this Agreement (as defined below). The Award has been made in fulfillment of your election under the FTI Consulting, Inc. Non-Employee Director Compensation Plan, as amended and restated effective January 1, 2016, as further amended or restated from time to time (the “Director Plan”), to defer receipt of your Annual Retainer payment that was otherwise payable in cash.
